 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9                                        WESTERN DIVISION
10

11   JOHNNIE ANTHONY ECHOLS,                    )   No. CV 19-4877-CJC (PLA)
                                                )
12                        Petitioner,           )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S REPORT AND
13                  v.                          )   RECOMMENDATION
                                                )
14   ROBERT NEUSCHMID, Warden                   )
                                                )
15                        Respondent.           )
                                                )
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other records on file
18   herein, the Magistrate Judge’s Report and Recommendation, and petitioner’s Objections to the
19   Report and Recommendation. The Court has engaged in a de novo review of those portions of
20   the Report and Recommendation to which objections have been made. The Court accepts the
21   recommendations of the Magistrate Judge.
22         ACCORDINGLY, IT IS ORDERED:
23         1.     The Report and Recommendation is accepted.
24         2.     Judgment shall be entered consistent with this Order.
25         3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
26

27   DATED: March 25,2020                            ______________________________________
                                                         __________________
                                                         __               _____
                                                         HONORABLE
                                                         HONORABL LE CORMAC
                                                                     CORMMAC J. CARNEY
28                                                       UNITED STATES DISTRICT JUDGE
